DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “a user” in line 6 needs to be changed to “the user” and the phrase “applied to” in line 11 needs to be changed to “applied through” , “applied by” or similar language since the force is being applied by the left or right body appendage and not to the left or right body appendage.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites: “The equipment of claim 3, further comprising, multiple sensors configured to independently read force from the user’s left and right contact points with the exercise equipment” while claim 1, to which claim 4 depends on recites “a sensor…configured to measure a force form a user’s left and right equipment contact points”. However, there are no embodiments described in the specification which includes both a sensor that measures a force form a user’s left and right equipment contact points and multiple sensors that independently read force from the user’s left and right contact points. As such, the limitations of claim 4 is considered new matter. Applicant is suggested to amend claim 1 to recite: “at least one sensor” and amend claim 4 to recite: “wherein the at least one sensor comprises multiple sensors”, in order to overcome this rejection. Further clarification, specific citations where support for such an embodiment is provided and appropriate corrections are respectfully requested. Claims 5-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites: “The equipment of claim 3, further comprising, multiple sensors configured to independently read force from the user’s left and right contact points with the exercise equipment” while claim 1, to which claim 4 depends on recites “a sensor…configured to measure a force form a user’s left and right equipment contact points” and it is not clear whether the multiple sensors in claim 4 are in addition to and separate from the sensor in claim 1 or part of the sensor in claim 1. Applicant is suggested to amend claim 1 to recite: “at least one sensor” and amend claim 4 to recite: “wherein the at least one sensor comprises multiple sensors”, in order to overcome this rejection, since, as mentioned above,  there are no embodiments that includes both a sensor that measures a force form a user’s left and right equipment contact points and multiple sensors that independently read force from the user’s left and right contact points. As a result, the claims have been examined as such. Further clarification and appropriate corrections are respectfully requested. Claims 5-8 and 10-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 4. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason et al. (US 2020/0397639 A1).
Regarding claim 1, Mason discloses exercise equipment (100), comprising a combined resistance to left and right appendage force input (¶ [0088], the exercise equipment/machine can provide isometric exercise in which, the frame (stationary object) provides a combined resistance (applies a force back) to the user’s left and right appendage force input. Also such exercise equipment/machine may also provide dynamic exercises in which the user moves (via moving parts of the exercise equipment/machine) and (combined) resistance is provided against the user’s movements), comprising a sensor (i.e. load cell 110) in communication with the exercise equipment configured to measure a force from a user's left and right equipment contact points (i.e. left and right 118, left and right 106, left and right 108, left and right 104) when the user uses the equipment (Figs. 10-18, ¶ [0091], ¶ [0099], ¶ [0102]).  
Regarding claim 2, Mason discloses the equipment further comprising a central processor (i.e. processor of the computing device 12 which may be part of the structure of the exercise machine or coupled to the exercise machine, ¶ [0094]) in communication with the sensor (i.e. loadcell 110) and configured to read the measured force (Fig. 1, ¶ [0094]-[0096]).  
Regarding claim 3, Mason discloses the equipment further comprising a display (i.e. display of computing device 12 presenting a user interface 18) in communication with the central processor, wherein the central processor displays an output value to the user on the display (Figs. 1-8 and 10-18, ¶ [0096]).  
Regarding claim 4, Mason discloses the equipment further comprising, multiple sensors (i.e. load cells 110) configured to independently read force from the user's left and right contact points with the exercise equipment (Figs. 2-5 and 10-18, ¶ [0099]).  
Regarding claim 5, Mason discloses wherein the central processor produces an output value from each sensor representing each user contact point and the user interface displays each output value to the user (Figs. 10-18, ¶ [0099]).  
Regarding claim 6, Mason discloses wherein the sensors are positioned to receive force applied to the equipment through two user contact points (i.e. left and right) such that the user can determine force applied to the equipment through each independent contact point (Figs. 2-8 and 10-18, ¶ [0099], ¶ [0102]).  
Regarding claim 7, Mason discloses wherein the sensors are configured to receive force applied to the equipment from the user's hands, arms, legs or feet (Figs. 2-5 and 10-18, ¶ [0099], ¶ [0102]).  
Regarding claim 8, Mason discloses wherein the sensors are in communication with handle grips, leg pads, arm pads or foot engagement points of the equipment (Figs. 2-5 and 10-18, ¶ [0099], ¶ [0102]-[0103]).  
Regarding claim 9, Mason discloses wherein the output value of the sensor is displayed to the user in pounds, kilograms or Newtons (Figs. 10-18, ¶ [0096], ¶ [0099]).  
Regarding claim 11, Mason discloses wherein the output value of each of the user's engagement points are displayed to the user in pounds, kilograms or Newtons as a component (i.e. 1000, 1002) of the total force (i.e. 1004) applied to the equipment (Figs. 10-18).  
Regarding claim 14, Mason discloses a method for balancing physical effort between a user's engagement points with exercise equipment, comprising: transmitting a first force from a user's first engagement point (i.e. at any of left 118, left 106, left 104 and left 108) with the equipment to a sensor (i.e. load cell 110) coupled with the equipment (Figs. 2-8, ¶ [0099], ¶ [0102]-[0103]); transmitting a second force from a user's second engagement point (i.e. at any of right 118, right 106, right 104 and right108) with the equipment to a second sensor (i.e. load cell 110) coupled with the equipment (Figs. 2-8, ¶ [0099], ¶ [0102]-[0103]); reading the first and second sensors to determine force applied to each sensor independently by the user's first and second engagement point (¶ [0099], ¶ [0102]-[0103]); and displaying the force of the first engagement point and the force of the second engagement point to the user (Figs. 10-18, ¶ [0096]), wherein the user can adjust the force applied through the first or second engagement point to equalize the force applied on the equipment (Figs. 10-18, since the user can view his applied amount of force by each of the left and right appendages, the user can adjust the applied force through the first or second engagement point to equalize the force applied).  
Regarding claim 15, Mason discloses wherein the force displayed is displayed real time as the user applies the force to the equipment (¶ [0120]-[0122]).  
Regarding claim 16, Mason discloses wherein the force displayed provides the user with quantitative information of applied force through the first and second engagement point independently (Figs. 10-18).  
Regarding claim 17, Mason discloses wherein the displayed information allows the user to adjust the force applied through the first or second engagement point thereby resulting in a desired workout (Figs. 10-18, since the user can view his applied amount of force by each of the left and right appendages, the user can adjust the force applied through the first and second engagement point thereby resulting in a desired workout).
Regarding claim 18, Mason discloses a system for balancing physical development between left and right body appendages, comprising: a first sensor (i.e. load cell 110) configured and dimensioned to be coupled with an exercise equipment (100) and engaged by a left body appendage of a user (i.e. at any of left 118, left 106, left 104 and left 108, Figs. 2-8, ¶ [0099], ¶ [0102]-[0103]); a second sensor (i.e. load cell 110) configured and dimensioned to be coupled with the exercise equipment and engaged by a right body appendage of the user (i.e. at any of right 118, right 106, right 104 and right 108, Figs. 2-8, ¶ [0099], ¶ [0102]-[0103]); a central processor (i.e. processor of the computing device 12 which may be part of the structure of the exercise machine or coupled to the exercise machine, ¶ [0094]) in communication with the first and second sensors and configured to read the force applied by the user to each of the first and second sensors (Fig. 1, ¶ [0094]-[0096]); and a user interface display (i.e. display of computing device 12 presenting a user interface 18) in communication with the central processor and configured to independently display force applied to the left and right sensors to the user (Figs. 1 and 8-10, ¶ [0096]), wherein the user can adjust the force applied to the left or right body appendage to balance applied force to the exercise equipment (Figs. 10-18, since the user can view his applied amount of force by/through each of the left and right appendages, the user can adjust the applied force applied to/through the left or right appendage to balance applied force to the exercise equipment).    
Regarding claim 19, Mason discloses wherein the first and second sensors are configured to engage the user's hands, arms, legs or feet (Figs. 2-8 and 10-18).  
Regarding claim 20, Mason discloses wherein the first and second sensors are coupled with handle grips, leg pads, arm pads or foot engagement pads of the exercise equipment (i.e. handle grips 104/106/108, foot engagement pads 118, Figs. 2-8, ¶ [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claims 1-4 above, and further in view of Ross (US 2015/0351664 A1).
Mason teaches displaying output value of each of the user’s engagement points and the total force applied to the equipment to the user (Figs. 10-18). Mason is silent about wherein the output value of each of the user's engagement points are displayed to the user as a percentage of the total force applied to the equipment.
Regarding claim 10, Ross teaches a system, wherein output value of each of the user's engagement points (left and right insoles) are displayed to the user as a percentage of the total force applied (Figs. 7-8, ¶ [0085], according to Figs. 7 and 8, the left foot is applying 55% of a total force of 100% and the right foot is applying 45% of the total force of 100%).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mason’s invention wherein the output value of each of the user's engagement points are displayed to the user as a percentage of the total force applied to the equipment as taught by Ross in order to provide the user with another and easily comprehendible feedback regarding their left and right appendage force contributions to the total force applied to the equipment to thereby encourage the user make the necessary adjustments to apply equal amount of force by their left and right appendages and prevent/discourage the user from applying more force with the dominant appendage, especially when the equipment is used for rehabilitation purposes. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claim 1 above, and further in view of Shah et al. (US 9,740,899 B1).
Mason teaches the sensor can be different types of loads cells including piezoelectric load cells, strain gauges including double-bending type strain gauges, etc. (¶ [0119]). However, Mason is silent about wherein the sensor is a pressure sensor comprising two or more flexible layers, wherein the sensor comprises piezoresistive ink printed on the flexible layers.  
Regarding claims 12-13, Shah teaches a sports equipment comprising a pressure/force sensor comprising two or more flexible layers, wherein the sensor comprises piezoresistive ink printed on the flexible layers (col. 3 lines 49-55).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mason’s invention wherein the sensor is a pressure sensor comprising two or more flexible layers, wherein the sensor comprises piezoresistive ink printed on the flexible layers as taught by Shah in order to provide an equipment with a higher sensitivity and higher detection range and thereby provide for more accurate measurements of the forces applied. Furthermore, substituting one type of pressure sensor with another is considered to be held within one ordinary skill in the art since the same function/result of detecting pressure/force is obtained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,426,998 to McRee (pertinent to claims 1-8, 14, 16-20), US 2018/0326242 A1 to Jaquish et al. (pertinent to claim 1), US 2016/0114211 to Schmidt (pertinent to claims 1-9, 11, 14-20), US 2015/0290061 A1 to Stafford et al. (pertinent to claims 1-8, 14-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784